IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Jason Robert Stover,                    :
                             Petitioner :
                                        :
      v.                                :         No. 311 M.D. 2015
                                        :
Progress Community Corrections          :
Center, Waynesburg, PA,                 :
                             Respondent :



                                       ORDER



             NOW, July 1, 2016, upon consideration of petitioner’s application for

reconsideration, the application is denied.




                                              MARY HANNAH LEAVITT,
                                              President Judge